DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to Applicant’s amendment filed on 02/07/2020.  Claims 1-20 are pending.
Drawing Objections
The drawings are objected to because solid black shading is not permitted. See 37CFR 1.84 (m). Appropriate correction is required. The drawings are objected to because lines, numbers and letters are not uniformly thick and well defined (poor line quality and blurry). See 37CFR 1.84 (l). In addition, most elements, e.g. 10, 60, 62, 64 in Fig. 4, are represented with a white box without description. Appropriate correction is required. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" 

Claim Objections
Claims 7 and 16 are objected to because of the following informalities: 
Claim 7: “the variable inlet guide vane” should be “a variable inlet guide vane”; and
Claim 16: “the first output of the differential gearbox operatively connected to the output shaft” should be “the second output of the differential gearbox operatively connected to the output shaft”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “control system” in claims 6-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described in the specification for the limitation: the limitation “control system” is interpreted as an electrical engine controller, i.e. FADEC (see [0039] and Fig. 4).
Claim limitations in Claim 20 “means for operating the gas turbine engine in either a VTOL engine operating configuration or cruise engine operating configuration” have been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “means” coupled with functional language “controlling the position”; “operating”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), Claim 20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the
Regarding Claim 1: Claims 1 recites “low pressure compressor shaft that is independently rotatable relative to the high pressure shaft and the low pressure turbine shaft”. However, Figs. 1-3 and corresponding description of the Specifications disclose a differential 
Therefore, Claim 1 contains subject matter which was not described in the specification in such a way to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention because the details on how the low pressure compressor rotates independently relative to the high pressure shaft and the low pressure turbine shaft.
Regarding Claims 2-16: Claims 2-16 are also rejected for being dependent on rejected independent Claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1: Claim 1 recites “the low pressure compressor shaft that is independently rotatable relative to the high pressure shaft and the low pressure turbine shaft” it is not clear how low pressure shaft is independently rotatable relative to the high pressure shaft and the low pressure turbine shaft, since a differential gear box is present between the low pressure shaft, , and the low pressure turbine shaft, (see 30, 13, Figs. 2-3), yielding indefiniteness. To further advance prosecution the limitation “the low pressure compressor shaft that is independently rotatable relative to the high pressure shaft and the low pressure turbine shaft” is interpreted as “the low pressure compressor shaft that is gearingly rotatable relative to the high pressure shaft and the low pressure turbine shaft”.

Regarding Claim 10: Claim 10 recites the limitation “a ratio between the speeds of the output shaft, the low pressure compressor shaft and the low pressure turbine shaft” it is not clear how a single ratio between three speed values can be computed, yielding indefiniteness.
To further advance prosecution the limitation is interpreted as “ratios between the speeds of the output shaft and the low pressure compressor shaft, as well as of the output shaft and the low pressure turbine shaft”.

Regarding Claims 2-16: Claims 2-16 are also rejected for being dependent on rejected Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kupratis (US 2013/0259652).
Regarding Claim 1: Kupratis discloses a gas turbine engine (420, Fig. 6) for an aircraft (“aircraft”, tittle), the gas turbine engine comprising: a low pressure spool (468 to 446; Fig. 6) including a low pressure turbine shaft (440; Fig. 6) operatively connected to at least one turbine (446; Fig. 6), the low pressure turbine shaft rotatable about an engine axis (A; Fig. 6); a high pressure spool (452 to 454; Fig. 6) including at least one high pressure turbine (454; Fig. 6) and at least one high pressure compressor (452; Fig. 4) operatively connected together by a high pressure shaft (450; Fig. 6) and rotatable about the engine axis, the high pressure shaft being independently rotatable relative to the low pressure turbine shaft (see in Fig. 6 450 and 440 being dissociated); a low pressure compressor (444; Fig. 6) operatively connected to a low pressure compressor shaft (468; Fig. 6) that is independently (interpreted as gearingly, see above rejection under 112(b)) rotatable relative to the high pressure shaft and the low pressure turbine shaft (see how 468 is not directly connected to 440 and 450 ); and a differential gearbox (see annotated figure ‘652) having an input (see annotated figure ‘652) operatively connected to the low pressure turbine shaft, a first output (see annotated figure ‘652) and a second output (see annotated figure ‘652), the first output of the differential gearbox operatively connected to the low pressure compressor shaft (see annotated figure ‘652)  and the second output of the differential gearbox operatively connected to an output shaft (472; Fig. 6)  of the gas turbine 

    PNG
    media_image1.png
    772
    816
    media_image1.png
    Greyscale

Regarding Claim 16: Kupratis discloses all the limitations of Claim 1, and further wherein the second output of the differential gearbox operatively connected to the output shaft of the gas turbine engine (see annotated figure ‘652) is connected therewith via a reduction gearbox .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2013/0259652) in view of Bowman (US 2010/0164234).

Regarding Claim 2: Kupratis discloses all the limitations of Claim 1, as stated above, and further disclose the low pressure compressor includes a compressor rotor (see annotated figure ‘652), but is silent regarding the low pressure compressor including variable inlet guide vanes.
However, Bowman teaches a gas turbine (150; Fig. 3) having a low pressure spool (element coupled to 166; Fig. 3) with a low pressure compressor (162; Fig. 3) with variable inlet guide vanes (172; Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Kupratis, to have 

Regarding Claim 3: Kupratis discloses all the limitations of Claim 1, as stated above, and further discloses the low compressor includes two or more stages (see annotated figure ‘652) each having a compressor rotor (see annotated figure ‘652), but is silent regarding the at least one of the two or more stages having a set of the variable inlet guide vanes.
However, Bowman teaches a gas turbine (150; Fig. 3) having a low pressure spool (element coupled to 166; Fig. 3) with a low pressure compressor (162; Fig. 3) having two or more stages (see Fig. 3) with variable inlet guide vanes (172; Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the compressor of Kupratis by the one of Bowman, to have a compressor with at least one of the two or more stages having a set of the variable inlet guide vanes, as taught by Bowman, to enable to produce rapid changes in turbine output torque, as recognized by Bowman, see [0031].

Regarding Claim 4: Kupratis in view of Bowman teaches all the limitations of Claim 3, as stated above, and further teaches wherein a number of stages, and therefore compressor rotors, of the low pressure compressor is greater than a number of the sets of variable inlet guides vanes (see [0017] wherein a vane set is not present in two consecutive set of stages are contra-rotating).

Regarding Claim 5: Kupratis in view of Bowman teaches all the limitations of Claim 3, as stated above, and further teaches the variable inlet guide vanes of each of the at least two stages being independently controllable (see [0016]).

Regarding Claim 6: Kupratis discloses all the limitations of Claim 1, as stated above, and further discloses a control system in operative connection with the gas turbine engine (the gas turbine has necessarily a control system) but is silent regarding the aircraft being a vertical takeoff and landing (VTOL) aircraft and further comprising a control system in operative connection with the gas turbine engine, the control system configured to operate the gas turbine engine in a VTOL engine operating configuration or a cruise engine operating configuration.
However, Bowman teaches a gas turbine (150; Fig. 3) for VTOL (“helicopter”, see [0012]) having a control system (FADEC ; [0020]) in operative connection with the gas turbine engine, the control system configured to operate the gas turbine engine in a VTOL engine operation configuration or in  a cruise engine operating configuration (in order to operate as intended FADEC is necessarily configured to operate in a take -off or flying mode).

Regarding Claim 20: Kupratis discloses  gas turbine engine(420, Col. Fig. 6) for an aircraft (“aircraft”, tittle), having an aircraft rotor (472; Fig. 6), the gas turbine engine comprising: a low pressure turbine shaft (440; Fig. 6) connected to at least one turbine (446; Fig. 6) for driving the low pressure turbine shaft about an engine axis (A; Fig. 6), and a low pressure compressor (444; Fig. 6) operatively connected to a low pressure compressor shaft (470; Fig. 6) independently rotatable relative to the low pressure the power turbine shaft (see annotated figure ‘652 how the gear box connects the low pressure shaft and the low pressure compressor shaft); 
Regarding the functional language “is allowed to rotate between 80% and CAN_DMS: \131906107\118100% of its nominal design speed for takeoff and the low pressure compressor is driven to rotate at between 80% and 150% of its nominal design speed for takeoff”; It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 20 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 20 attempt to define the invention by what it does rather than what it is. Kupratis discloses all of the claim elements above and is capable of performing the recited functions.
Krupatis is silent regarding the aircraft being a VTOL and thus the take-off/landing engine operating configuration being a VTOL engine operating configuration.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the aircraft of Kupratis in a VTOL, or equivalently use the gas turbine of Kupratis in a VTOL, to have  the take-off/landing engine operating configuration being a VTOL engine operating configuration, to provide power to the VTOL and have an aircraft that does not require long distance to take off or land.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2013/0259652) in view of Adamson (US 4,251,987).
Regarding Claim 10: Kupratis discloses all the limitations of Claim 1, as stated above, and further discloses a control system in operative connection with the gas turbine (to be operated the gas turbine has necessarily a control system). 
Kupratis does not explicitly recite the control system configured to use the differential gearbox to vary a ratio between the speeds of the output shaft and the low pressure compressor shaft; and the speeds of the output shaft to the low pressure turbine shaft.
However, Adamson teaches a gas turbine (10; Fig. 1) having a differential gear box (see Fig. 2) similar to Kupratis, a controller (a controller is necessarily present to operate the gas turbine) and configured to use the differential gearbox to vary a ratio between the speeds of the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Kupratis,  the control system configured to use the differential gearbox to vary a ratio between the speeds of the output shaft and the low pressure compressor shaft; and the speeds of the output shaft to the low pressure turbine shaft, as taught by Adamson, to operate the gas turbine more efficienctly for example by  matching compressor, fan, and turbine speed to optimum desired values depending on overall propulsion system objectives, as recognized by Adamson, see Col. 5 L. 1-3.


    PNG
    media_image2.png
    518
    816
    media_image2.png
    Greyscale


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2013/0259652) in view of Bowman (US 2010/0164234) as applied to Claim 6 above, and further in view of Marini (US 2013/0227954).

Regarding Claims 7-8: Kupratis in view of Bowman teaches all the limitations of Claim 6, as stated above, but is silent regarding the low pressure compressor including variable inlet guide vanes, the control system configured to position the variable inlet guide vanes in a substantially open position when the gas turbine engine is operated by the control system in the VTOL engine operating configuration and to move the variable inlet guide vanes into a more closed position relative to the substantially open position, when the gas turbine engine is operated by the control system in a cruise engine operating configuration.
However, Bowman the low pressure compressor (162; Fig. 3) with variable inlet guide vanes (172; Fig. 3) and the control system configured to open and close the variable inlet guide vanes depending on the condition of the gas turbine (see for example abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor and the control system configuration of Kupratis, to have variable inlet guide vanes and the control system configured to open or close the variable inlet guide vanes depending on the condition of the gas turbine, as taught by Bowman, to enable to produce rapid changes in turbine output torque that responds to the needs of gas turbine condition of operation, as recognized by Bowman, see [0031].
Kupratis in view of Bowman as established above is silent regarding the control system configured to position the variable inlet guide vanes in a substantially open position when the gas turbine engine is operated by the control system in the VTOL engine operating configuration and 
However, Marini teaches a gas turbine (see Fig. 3) having  a compressor (32; Fig. 3) with variable inlet guide vanes (38; Fig. 3) having a controller (controller is necessarily present  to implement the control method of controlling, see abstract) configured to  position the variable inlet guide vanes in a substantially open position when the gas turbine engine is operated by the control system in the VTOL engine operating configuration and to move the variable inlet guide vanes into a more closed position relative to the substantially open position, when the gas turbine engine is operated by the control system in a cruise engine operating configuration (see [0011-12] wherein the vane are close when small load power, i.e. cruise, is needed or open when more power are needed, i.e. take-off).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system configuration of Kupratis,  to have the control system configured to  position the variable inlet guide vanes in a substantially open position when the gas turbine engine is operated by the control system in the VTOL engine operating configuration and to move the variable inlet guide vanes into a more closed position relative to the substantially open position, when the gas turbine engine is operated by the control system in a cruise engine operating configuration, as taught by Marini, to,  operate the gas turbine engine efficiently at part load or max load as recognized by Bowman, see [0031].


Regarding Claim 9: Kupratis, Bowman, and Marini teaches all the limitations of Claim 7, as stated above, Marini further teaches the control system is configured to balance aerodynamic loads on the low pressure compressor by varying positions of the variable inlet guide vanes (see [0004] wherein to avoid aerodynamic unbalance vane are varying to go close the maximum efficiency but not to reach it).


Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2013/0259652) and Adamson (US 4,251,987) as applied for Claim 10 above, and further in view of Bowman (US 2010/0164234).

Regarding Claim 11:  Kupratis in view of Adamson teaches all the limitations of Claim 10 as stated above, and Kupratis further discloses the control system  configured to switch the gas turbine between a take-off/landing engine operating configuration and a cruise engine operating configuration (to operate as intended the aircraft is necessarily configured to take-off, land, fly in cruise and switch between,  Thus the control system is configured to operate the gas turbine engine in take-off, landing, and cruise modes and witch between these modes) .
Krupatis is silent regarding the aircraft being a VTOL and thus the take-off/landing engine operating configuration being a VTOL engine operating configuration.
However, Bowman teaches a gas turbine (150; Fig. 3) for VTOL (“helicopter”, see [0012]) having a control system (FADEC ; [0020]) in operative connection with the gas turbine engine, the control system configured to operate the gas turbine engine in a VTOL engine operation configuration or in  a cruise engine operating configuration (in order to operate as intended FADEC is necessarily configured to operate in a take -off/landing or flying mode).


Regarding Claim 12: Kupratis in view of Adamson and Bowman  teaches all the limitations of Claim 11 as stated above, and  further teaches the differential gearbox is configured to: a) drive the output shaft at a lower speed in the cruise engine operating configuration than in the VTOL engine operating configuration; and b) drive the low pressure compressor shaft at a higher speed in the cruise engine configuration than in the VTOL engine operating configuration (see Col. 4 L. 43-56 of Adamson wherein cruise, i.e. “period of high aircraft speed” fan velocity is decrease while compressor speed is increased).
Regarding the functional language “a) drive the output shaft at a lower speed in the cruise engine operating configuration than in the VTOL engine operating configuration; and b) drive the low pressure compressor shaft at a higher speed in the cruise engine configuration than in the VTOL engine operating configuration”; It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 12 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 

The recitations of Claim 12 attempt to define the invention by what it does rather than what it is. Kupratis, Adamson, and Bowman teaches all of the claim elements above and is capable of performing the recited functions.


Regarding Claim 13: Kupratis in view of Adamson and Bowman  teaches all the limitations of Claim 12, as stated above, and  further teaches the differential gearbox is configured such that, in the cruise engine operating configuration, the output shaft is driven at a reduced speed of between 25% and 100% of a speed in the VTOL engine operating configuration, and the low pressure turbine rotates between 80% and 100% of its nominal design speed for takeoff when operating in the VTOL engine operating configuration.
Regarding the functional language “in the cruise engine operating configuration, the output shaft is driven at a reduced speed of between 25% and 100% of a speed in the VTOL engine operating configuration, and the low pressure turbine rotates between 80% and 100% of its nominal design speed for takeoff when operating in the VTOL engine operating configuration”; It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 13 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the 
See how the differential gear box of Kupratis, Adamson, and Bowman is substantially to applicant differential gear box of Applicant and how such a differential gear box capable of performing the recited functionality. See MPEP 2114.  
The recitations of Claim 13 attempt to define the invention by what it does rather than what it is. Kupratis, Adamson, and Bowman teaches all of the claim elements above and is capable of performing the recited functions.

Regarding Claim 14: Kupratis in view of Adamson and Bowman  teaches all the limitations of Claim 13, as stated above, and  further teaches wherein, in the cruise engine operating configuration, the low pressure compressor is driven by the differential gearbox at a speed greater than its nominal design speed for takeoff when operating in the VTOL engine operating configuration (see Col. 4 L. 43-56 of Adamson wherein in the cruise operating configuration, i.e. “period of high aircraft speed” compressor speed is increased compared to the VTOL engine operating configuration, i.e. “period of low speed”).
Regarding the functional language “in the cruise engine operating configuration, the low pressure compressor is driven by the differential gearbox at a speed greater than its nominal design speed for takeoff when operating in the VTOL engine operating configuration”; It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 14 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a 
See how the differential gear box of Kupratis, Adamson, and Bowman is substantially to applicant differential gear box of Applicant and how such a differential gear box capable of performing the recited functionality. See MPEP 2114.  
The recitations of Claim 14 attempt to define the invention by what it does rather than what it is. Kupratis, Adamson, and Bowman teaches all of the claim elements above and is capable of performing the recited functions.


Regarding Claim 15: Kupratis in view of Adamson and Bowman teaches all the limitations of Claim 14, as stated above, and further teaches wherein the differential gear box is configured such that in the cruise engine operating configuration, the low pressure compressor is driven by the differential gearbox at between 80% and 150% of its nominal design speed for takeoff when operating in the VTOL engine operating configuration.
Regarding the functional language “in the cruise engine operating configuration, the low pressure compressor is driven by the differential gearbox at between 80% and 150% of its nominal design speed for takeoff when operating in the VTOL engine operating configuration”; It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 15 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed 
See how the differential gear box of Kupratis, Adamson, and Bowman is substantially to applicant differential gear box of Applicant and how such a differential gear box capable of performing the recited functionality. See MPEP 2114.  
The recitations of Claim 15 attempt to define the invention by what it does rather than what it is. Kupratis, Adamson, and Bowman teaches all of the claim elements above and is capable of performing the recited functions.


Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Adamson (US 4,251,987) in view of Kupratis (US 20130259652) and Bowman (US 2010/0164234).
Regarding Claim 17: Adamson discloses a method (the disclosure of the apparatus discloses its method of operation) of operating an aircraft (“aircraft” Col. 1 L. 7) having an aircraft rotor (38; Fig. 1) operatively connected to a gas turbine engine (10; Fig. 1) that includes a compressor (16; Fig. 1) mechanically coupled to the rotor shaft via a differential gear box (see annotated figure ‘987), a turbine (32; Fig. 1) mechanically couple to the compressor via the differential gear box (see annotated figure ‘987), the method comprising: during a take-off/landing flight phase of the aircraft, driving the aircraft rotor at a high- power rotational speed (see Col. 4 L. 43-56 of wherein in take-off/landing flight phase, i.e. “period of low aircraft speed” fan velocity is increase while compressor speed is increased), with the pressure turbine rotating at a first rotational speed (the turbine rotates at certain first rotational speed) and the pressure compressor rotating at a second rotational speed (the compressor rotates at certain 
Adamson is silent regarding the gas turbine having a high pressure compressor, a high pressure turbine and the aircraft being a VTOL and thus the take-off/landing engine operating configuration being a VTOL engine operating configuration.
Kupratis teaches an aircraft (“aircraft” [0045]) having an aircraft rotor (472; Fig. 6) operatively connected to a gas turbine engine (420; Fig. 6) that includes a compressor (444; Fig. 6) mechanically coupled to the rotor  via a differential gear box (see annotated figure ‘652), a high pressure compressor (452; Fig. 6), a turbine (446; Fig. 6) mechanically couple to the compressor via the differential gear box (see annotated figure ‘652), and a high pressure turbine (545; Fig. 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine of Adamson, to have a high pressure turbine and a high pressure compressor, to provide further compression into and power extraction from the working fluid and thus make the engine more efficient.
 Bowman teaches a gas turbine (150; Fig. 3) for VTOL (“helicopter”, see [0012]) and operating the gas turbine engine in a VTOL engine operation configuration or in  a cruise engine operating configuration (an helicopter is necessarily operating in a take -off/landing or flying mode).
.

Allowable Subject Matter 
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten

Examiner notes
Providing amendments directed to an electrical controller configured to perform the functionality recited in Claim 15 might appear a way to move forward prosecution, albeit support is present in the original disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A.C./Examiner, Art Unit 3741                                                                                                                                                                                                         /TODD E MANAHAN/ Supervisory Patent Examiner, Art Unit 3741